EXHIBIT 10.1

REMEDYTEMP, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into by and between RemedyTemp, Inc., a California corporation
(“Company”), and      (“Executive”). Capitalized terms are defined in Appendix A
to this Agreement if not otherwise defined herein.

RECITALS

The Compensation Committee of the Company’s Board believes it imperative that
the Company and the Board should be able to rely upon the Executive to continue
in his position, and that the Company should be able to receive and rely upon
the Executive’s advice, if requested, as to the best interests of the Company
and its shareholders without concern that the Executive might be distracted by
the personal uncertainties and risks created by the possibility of a Change in
Control.

NOW THEREFORE, to help assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company
in the face of these circumstances and for other good and valuable
consideration, the Company and the Executive agree as follows:

Article 1. Term

This Agreement shall be effective as of April 22, 2005 (the “Effective Date”).
This Agreement will continue in effect through the fifth anniversary of the
Effective Date. However, at the end of such five (5) year period (and, if
extended, at the end of each additional year thereafter), the term of this
Agreement shall be extended automatically for one (1) additional year, unless
the Committee delivers written notice at least six (6) months prior to the end
of such term (or extended term) to the Executive that this Agreement will not be
extended, and if such notice is timely given this Agreement will terminate at
the end of the term then in progress; provided, however, that this provision for
automatic extension shall have no application following a Change in Control.

In the event a Change in Control occurs during the original or any extended
term, this Agreement will remain in effect for the longer of: (i) twelve
(12) months beyond the month in which such Change in Control occurred; or
(ii) until all obligations of the Company hereunder have been fulfilled and all
benefits required hereunder have been paid to the Executive.

Article 2. ERISA

This Agreement is intended as part of a severance program of the Company that
constitutes a welfare plan within the meaning of Section 3(1) of ERISA.

Article 3. Severance Benefits

3.1. Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits, as described in Section 3.3, if the
Executive has incurred a Qualifying Termination, as described in Section 3.2(a).

The Executive shall not be entitled to receive Severance Benefits if his
employment terminates (regardless of the reason) before the Protected Period (as
such term is defined in Section 3.2(c)) corresponding to a Change in Control of
the Company or more than twelve (12) months after the date of a Change in
Control of the Company.

3.2. Qualifying Termination.



  (a)   Subject to Sections 3.4, 3.5 and 3.6, the occurrence of any one or more
of the following events within the Protected Period corresponding to a Change in
Control of the Company, or within twelve (12) months following the date of a
Change in Control of the Company shall constitute a “Qualifying Termination”:



  (i)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause; or



  (ii)   A voluntary termination of employment by the Executive for Good Reason.



  (b)   If more than one of the events set forth in Section 3.2(a) occurs, such
events shall constitute but a single Qualifying Termination and the Executive
shall be entitled to but a single payment of the Severance Benefits.



  (c)   The “Protected Period” corresponding to a Change in Control of the
Company shall be a period of time determined in accordance with the following:



  (i)   If the Change in Control is triggered by a tender offer for  shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.



  (ii)   If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.



  (iii)   In the case of any Change in Control not described in clause (i) or
(ii) above, the Protected Period shall commence on the date that is six
(6) months prior to the Change in Control and shall continue through and
including the date of the Change in Control.

3.3. Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2, the
Company shall pay to the Executive and provide him with the following:



  (a)   An amount equal to      months of the Executive’s Base Salary at the
greater of (i) the monthly rate in effect immediately prior to the commencement
of the Protected Period or (ii) the monthly rate in effect immediately prior to
the Effective Date of Termination.



  (b)   [An amount equal to the projected future bonus(es) to be paid by the
Company to the Executive for      months based on the target bonus established
for the Executive for such period under any applicable plan or program of the
Company for the payment of incentive cash bonuses, provided that any bonus paid
under this Section 3.3(b) with respect to any partial period under any such plan
or program shall be prorated.]



  (c)   If any stock option, restricted stock, or other equity or equity-based
award granted by the Company to the Executive is subject to a vesting schedule
and does not automatically become fully vested upon or in connection with the
termination of the Executive’s employment with the Company or the related Change
in Control event, such award shall automatically become fully vested as of the
Effective Date of Termination. In the event that the Effective Date of
Termination occurs during the Protected Period related to a Change in Control
and a portion of a stock option or other award referred to in the preceding
sentence is deemed to become vested in connection with the termination of the
Executive’s employment pursuant to the preceding sentence, and such portion of
the award would otherwise terminate or expire upon or prior to the date of the
related Change in Control, the Executive shall be given a reasonable opportunity
to exercise such accelerated portion of the option or other award before it
terminates.

3.4. Termination Due to Disability or Death. Termination of the Executive’s
employment due to the Executive’s retirement, death or Disability is not a
Qualifying Termination.

3.5. Termination for Cause or by the Executive Other Than for Good Reason
Termination of the Executive’s employment by the Company for Cause or by the
Executive other than for Good Reason does not constitute a Qualifying
Termination.

3.6. Notice of Termination. Any termination of employment by the Company for
Cause or by the Executive for Good Reason shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

Article 4. Form and Timing of Severance Benefits; Tax Withholding

4.1. Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 3.3(a) and 3.3(b) shall be paid in cash to the Executive in a single
lump sum as soon as practicable following the Effective Date of Termination, but
in no event later than thirty (30) days after such date. Notwithstanding the
foregoing, if the Executive is a “key employee” of the Company within the
meaning of Section 416(i) of the Code (without regard to paragraph (5) thereof)
and to the extent required by Section 409A of the Code and any regulations
promulgated thereunder, the Severance Benefits described in Sections 3.3(a) and
3.3(b) shall be paid to the Executive no earlier than the date which is six
(6) months after the Executive’s Effective Date of Termination (or, if earlier,
the date of death of the Executive).

4.2. Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under or pursuant to this Agreement all taxes as legally shall
be required (including, without limitation, any United States federal taxes, and
any other state, city, or local taxes).

Article 5. Section 280G Potential Cut-Back

5.1. Cut-Back. Notwithstanding anything contained in this Agreement to the
contrary, to the extent that any payment or distribution of any type to or for
the Executive by the Company or any of its affiliates, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, without limitation, any accelerated vesting of stock
options or restricted stock granted by the Company pursuant to this Agreement or
otherwise) (collectively, the “Total Payments”) is or will be subject to the
excise tax imposed under Section 4999 of the Code (which reference includes, for
purposes of this Agreement, any similar successor provision to Section 4999),
then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code. Unless the Executive
shall have given prior written notice to the Company to effectuate a reduction
in the Total Payments if such a reduction is required, the Company shall reduce
or eliminate the Total Payments by first reducing or eliminating any cash
severance benefits, then by reducing or eliminating any accelerated vesting of
stock options, then by reducing or eliminating any accelerated vesting of
restricted stock, then by reducing or eliminating any other remaining Total
Payments.

5.2. Determination. Any determination that Total Payments to the Executive must
be reduced or eliminated in accordance with the forgoing provisions of this
Article 5 and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm or consulting firm with
experience in such matters selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days after the date such calculation is
requested by the Company or the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Total Payments to the Executive which will not have been made by the Company
should have been made (“Underpayment”). The Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive. In the
event that any Total Payment made to the Executive shall be determined by the
Accounting Firm to result in the imposition of any tax under Section 4999 of the
Code, the Executive shall promptly repay the amount of such excess to the
Company together with interest on such amount (at the same rate as is applied to
determine the present value of payments under Section 280G or any successor
thereto), from the date the reimbursable payment was received by the Executive
to the date the same is repaid to the Company.

Article 6. The Company’s Payment Obligation

6.1. Payment of Obligations Absolute. Except as provided in Section 4.2 and in
Article 5, the Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whoever may
be entitled thereto, for any reasons whatsoever, except as otherwise provided in
Article 5 or Section 9.3.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

6.2. Pension Plans; Duplicate Benefits. All payments, benefits and amounts
provided under this Agreement shall be in addition to and not in substitution
for any pension rights under the Company’s tax-qualified pension plans,
supplemental retirement plans, nonqualified deferred compensation plans, and any
disability, workers’ compensation or other Company benefit plan distribution
that the Executive is entitled to at his Effective Date of Termination.
Notwithstanding the foregoing, this Agreement shall not create an inference that
any duplicate payments shall be required.

Article 7. Trade Secrets; Non-Solicitation and Non-Disparagement

By executing this Agreement and again by receiving any benefits provided for by
this Agreement, the Executive agrees follows:



  (a)   In the course of performing his duties for the Company, the Executive
will receive, and acknowledges that he has received, confidential information,
including without limitation, information not available to competitors relating
to the Company’s existing and contemplated financial plans, products, business
plans, operating plans, research and development information, and customer
information, all of which are hereinafter referred to as “Trade Secrets.” The
Executive agrees that he will not, either during his employment or subsequent to
the termination of his employment with the Company, directly or indirectly
disclose, publish or otherwise divulge any Trade Secret of the Company or any of
its affiliates to anyone outside the Company, or use such information in any
manner which would adversely affect the business or business prospects of the
Company, without prior written authorization from the Company to do so. The
Executive further agrees that if, at the time of the termination of his
employment with the Company, he is in possession of any documents or other
written or electronic materials constituting, containing or reflecting Trade
Secrets, the Executive will return and surrender all such documents and
materials to the Company upon leaving its employ. The restrictions and
protection provided for in this Section 7(a) shall be in addition to any
protection afforded to Trade Secrets by law or equity and in addition to any
protection afforded to Trade Secrets by any other agreement between the
Executive and the Company.



  (b)   For a period of one year following the termination of the Executive’s
employment with the Company, the Executive shall not, directly or indirectly
through, aid, assistance or counsel, on the Executive’s own behalf or on behalf
of another person or entity (i) contact, solicit or offer to hire any person who
was, within a period of six months prior to the termination of the Executive’s
employment with the Company, employed by the Company or one of its subsidiaries,
or (ii) by any means issue or communicate any public statement that may be
critical or disparaging of the Company or any of its affiliates, or any of their
respective products, services, officers, directors or employees.

Article 8. Successors and Assignment

8.1. Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof (the business and/or assets of which constitute
at least fifty percent (50%) of the total business and/or assets of the Company)
to expressly assume and agree to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if such succession had not taken place.

8.2. Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid to the Executive’s Beneficiary in accordance with the
terms of this Agreement. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.

Article 9. Miscellaneous

9.1. Employment Status. Except as may be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will,” and, prior to the effective date of a Change in
Control, may be terminated by either the Executive or the Company at any time,
subject to applicable law.

9.2. Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. The Executive may make or change such
designation at any time, provided that any designation or change thereto must be
in the form of a signed writing acceptable to and received by the Committee.

9.3. Arbitration. Any dispute, claim or controversy arising out of or relating
to this Agreement or breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in Orange
County, California before a sole arbitrator, in accordance with the laws of the
State of California for agreements made in and to be performed in that State.
The arbitration shall be administered by JAMS pursuant to its then existing
Arbitration Rules and Procedures for Employment Disputes. In the event of such
an arbitration proceeding, the Administrator of JAMS will appoint the
arbitrator. Judgment on the arbitrator’s award may be entered in any court
having jurisdiction. If the arbitrator determines that any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced,
the arbitrator shall have the authority to modify the provision or term to the
minimum extent required to permit enforcement. The arbitrator shall, in the
award, allocate all of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party, against
the party who did not prevail.

9.4. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

9.5. Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.

9.6. Modification. Except as expressly provided in the definition of Good Reason
with respect to certain waivers of circumstances that would otherwise constitute
Good Reason, no provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the Committee
or its designee, or by the respective parties’ legal representatives and
successors.

9.7. Notice. For purposes of this Agreement, notices, including a Notice of
Termination, and all other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when delivered or on
the date stamped as received by the U.S. Postal Service for delivery by
certified or registered mail, postage prepaid and addressed: (i) if to the
Executive, to his latest address as reflected on the records of the Company, and
(ii) if to the Company: RemedyTemp, Inc., 101 Enterprise, Aliso Viejo,
California 92656, Attn: Corporate Secretary, or to such other address as the
Company may furnish to the Executive in writing with specific reference to this
Agreement and the importance of the notice, except that notice of change of
address shall be effective only upon receipt.

9.8. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of California shall be the controlling law in all
matters relating to this Agreement. Any statutory reference in this Agreement
shall also be deemed to refer to all applicable final rules and final
regulations promulgated under or with respect to the referenced statutory
provision.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on this 22nd day of
April, 2005.

      RemedyTemp, Inc.   Executive
By:
 

 
   
Print Name:
 

 
 

Its:
 

 
 


2

APPENDIX A

DEFINITIONS

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

“Agreement” means this Change in Control Severance Agreement.

“Base Salary” means the salary of record paid to the Executive by the Company as
annual salary (whether or not deferred), but excludes amounts received under
incentive or other bonus plans.

“Beneficiary” means the persons or entities designated or deemed designated by
the Executive pursuant to Section 9.2.

“Board” means the Board of Directors of the Company.

“Cause” means the occurrence of any of the following:



  (i)   the Executive is convicted of, or pleads guilty or nolo contendre to, a
felony (other than traffic related offenses or as a result of vicarious
liability); or



  (ii)   the Executive engages in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his duties; or



  (iii)   the Executive willfully and repeatedly fails to perform or uphold his
material fiduciary and other duties to the Company after having received notice
from the Company of a perceived breach of the duty in question; or



  (iv)   the Executive engages in willful misconduct that is significantly
injurious to the Company.

However, no act, or failure to act, on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

“Change in Control” means any one or more of the following:



  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or
(D) any acquisition by any entity pursuant to a transaction that complies with
clauses (iii)(A), (B) and (C) below;



  (ii)   Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;



  (iii)   Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination, and (C) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or



  (iv)   Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company other than in the context of a transaction that
does not constitute a Change in Control under clause (iii) above.

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the Effective Date constitute a Change in Control.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.

“Company” means RemedyTemp, Inc., a California corporation (including, for
purposes of determining whether the Executive is employed by the Company, any
and all subsidiaries specified by the Committee), or any successor thereto as
provided in Article 8.

“Disability” means disability as defined in the Company’s long-term disability
plan in which the Executive participates at the relevant time or, if the
Executive does not participate in a Company long-term disability plan at the
relevant time, such term shall mean a “permanent and total disability” within
the meaning of Section 22(e)(3) of the Code.

“Effective Date” has the meaning given to such term in Article 1 hereof.

“Effective Date of Termination” means the date on which a Qualifying Termination
occurs.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive” means the individual identified in the first sentence, and on the
signature page, of this Agreement.

“Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:



  (i)   The assignment of the Executive to duties materially inconsistent with
the Executive’s authorities, duties, responsibilities and status (including
titles and reporting requirements) as an officer of the Company, or a material
reduction in the nature or status of the Executive’s authorities, duties, and/or
responsibilities (when such authorities, duties, and/or responsibilities are
viewed in the aggregate from their level in effect on the day immediately prior
to the start of the Protected Period), other than an insubstantial and
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Executive; or



  (ii)   A reduction by the Company in the Executive’s Base Salary as in effect
immediately prior to the start of the Protected Period or as the same shall be
increased from time to time; or



  (iii)   A reduction by the Company of the Executive’s aggregate annual bonus
opportunities, as such opportunities exist immediately prior to the start of the
Protected Period, or as such opportunities may be increased from time to time;
or



  (iv)   The failure of the Company or a Parent to provide the Executive with
coverage and participation in the Company’s or Parent’s employee welfare benefit
and retirement plans, policies, practices, or arrangements on a basis no less
favorable in the aggregate to the Executive than the level of coverage and
participation provided to similarly situated officers of the Company or any
Parent (or, in the event there are no similarly situated officers, on a basis no
less favorable than offered to any less senior officer or employee of the
Company or any Parent). For this purpose, the Company may eliminate and/or
modify existing programs and coverage levels; provided, however, that the
Executive’s level of coverage under all such programs must be at least as great
as is provided to executives who have the same or lesser levels of reporting
responsibilities within the Company’s organization; or



  (v)   The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 8; or



  (vi)   Any purported termination by the Company of the Executive’s employment
for Cause that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 3.6 and for purposes of this Agreement, no such
purported termination shall be effective; or



  (vii)   The Executive is informed by the Company that his principal place of
employment for the Company will be relocated to a location that is more than
thirty-five (35) miles away from the Executive’s principal place of employment
for the Company at the start of the corresponding Protected Period; provided
that, if the Company communicates an intended effective date for such
relocation, in no event shall Good Reason exist pursuant to this clause
(vii) more than ninety (90) days before such intended effective date.

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein;
provided, however, that if the Executive does not terminate employment and claim
Good Reason for such termination within ninety (90) days after the Executive has
knowledge of an event or circumstance that would constitute Good Reason, then
the Executive shall be deemed to have waived his right to claim Good Reason as
to that specific fact or circumstance (except that the event or circumstance may
be considered for purposes of determining whether any subsequent, separate event
or circumstance constitutes Good Reason; for example, and without limitation, a
reduction in the Executive’s authorities that is deemed waived by operation of
this clause may be considered for purposes of determining whether any subsequent
reduction in the Executive’s authorities (when taken into consideration with the
first reduction) constitutes a “material reduction” in the nature or status of
the Executive’s authorities from their level in effect on the day immediately
prior to the start of the Protected Period).

“Parent” has the meaning given to such term in the definition of “Change in
Control” above.

“Qualifying Termination” has the meaning given to such term in Section 3.2(a).

“Severance Benefits” means the payments and/or benefits provided in Section 3.3.

3